 
GENERAL RELEASE AGREEMENT


THIS GENERAL RELEASE (“Agreement”) is made and entered into this 17th day of
June, 2010, by and between Jeffrey D. Warne (“Mr. Warne”) and O’Charley’s Inc.
(the “Company”).


W I T N E S S E T H:


WHEREAS, the Company and Mr. Warne are signatories to a certain Amended and
Restated Executive Employment Agreement dated June 3, 2009 (as amended, the
“Employment Agreement”); and


WHEREAS, Mr. Warne has resigned as the Company’s President and Chief Executive
Officer and as a member of the Company's Board of Directors; and


WHEREAS, as contemplated in the Employment Agreement, Mr. Warne and the Company
wish to enter into this Agreement so that Mr. Warne may provide a general
release of clams against the Company in exchange for certain compensation and
benefits as set forth in the Employment Agreement.


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained, it is agreed as follows:


1. Resignation. Mr. Warne hereby confirms his resignation, effective June 4,
2010 (the “Resignation Date”), from his positions as the Company’s President and
Chief Executive Officer, as a director of the Company, and from all positions
held as an executive, officer, director or otherwise with the Company’s
subsidiaries, related entities and affiliates of the same.
 
2. Release. In consideration of the payment and benefits described in Paragraph
13 below, Mr. Warne does hereby irrevocably and unconditionally release, acquit
and discharge O’Charley’s Inc., any related or affiliated companies and all
other subsidiaries, assigns, predecessors or transferees, all present and former
directors, officers, insurers, employees, servants, agents or affiliates of any
of them (together individually and collectively, “O’Charley’s”), from any and
all manner of actions, charges, complaints, suits, proceedings, claims,
liabilities, obligations, agreements, controversies, demands, costs, losses,
debts and expenses whatsoever of any kind or nature, at law or in equity,
arising before and through the Resignation Date, whether known or unknown, fixed
or contingent, choate or inchoate, arising out of or in any way connected with
the employment of Mr. Warne by O’Charley’s and with his termination from
employment with O’Charley’s, including but not limited to any and all claims,
under the Employment Agreement or otherwise, for pay, benefits, damages, or any
other relief that were, might or could have been asserted in any court, before
any arbitrator, or before any administrative agency, including without
limitation, the Civil Rights Act of 1991; Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1866; the Americans with Disabilities Act; the
Rehabilitation Act of 1973; the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the Family and Medical Leave Act; the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); the Equal Pay Act;
the Fair Labor Standards Act; the Vietnam Era Veteran’s Readjustment Assistance
Act; the Uniformed Service Employment and Reemployment Rights Act of 1994; the
Worker Adjustment and Retraining Notification Act; the Fair Credit Reporting
Act; the Immigration Reform and Control Act of 1986; the Occupational Safety and
Health Act of 1970; the Employee Polygraph Protection Act; any and all “whistle
blower” employee statutes or regulations (i.e., those providing protection to an
employee who raises charges of illegality, impropriety, workplace misconduct,
failure to adhere to policies and procedures, etc.), any amendments to any of
the foregoing, and any other federal, state, or local statute, regulation,
ordinance, or common law, including without limitation any law related to
discrimination (i.e., those pertaining generally to race, color, sex, age,
religion, national origin, sexual orientation, worker’s compensation or
disability), retaliatory discharge (whether actual or constructive, and as and
to the extent related to any of the foregoing), terms and conditions of
employment, or termination of employment, to the full extent that such a release
is allowed by law. This provision does not include the release of claims with
respect to any vested benefits under a plan governed by ERISA, including any
vested benefits under the Company’s 401(k) or deferred compensation plans, or
any claim related to the rights and benefits granted by the express terms of
this Agreement.
 
3. Waiver. Mr. Warne acknowledges that he is aware of his rights under the laws
specifically and generally described above and that he waives those rights to
the full extent that waiver is allowed by law, although the provisions of such
waiver are not intended to be, nor will the same be construed as, an indication
that Mr. Warne has any legitimate causes of action under such provisions nor
that O’Charley’s has taken any actions in violation of such provisions.
 
4. No Admission. Mr. Warne also expressly acknowledges that the consideration to
be paid by O’Charley’s described in Paragraph 13 will not be considered an
admission of liability or an admission that O’Charley’s has violated any law,
regulation or contract (express or implied). Mr. Warne further acknowledges that
such consideration also represents payment in full satisfaction and resolution
of all potential and/or disputed claims for back pay, bonuses, equity
grants/options, compensatory, punitive, and/or liquidated damages, and damages
or relief of any kind including costs, attorneys’ fees, and expenses arising out
of or pertaining to the unasserted claims described above.
 
5. No Pending Complaints. Mr. Warne represents and warrants that he has not
filed any complaint(s) or charge(s) against O’Charley’s with the Equal
Employment Opportunity Commission or the state commission empowered to
investigate claims of employment discrimination, the United States Department of
Labor, the Office of Federal Contract Compliance Programs, or with any other
local, state or federal agency or court, and that if any such agency or court
assumes jurisdiction of any complaint(s) or charge(s) against O’Charley’s on Mr.
Warne’ behalf, Mr. Warne will request such agency or court to withdraw from the
matter, Mr. Warne will refuse any benefits derived therefrom, and the release
contained in this Agreement will apply to such claim. This Agreement will not
affect Mr. Warne’s right to hereafter file a charge with or otherwise
participate in an investigation or proceeding conducted by any such agency or
court regarding matters that arise after the Resignation Date and which are not
the subject of this Agreement. Mr. Warne represents and warrants that he has no
knowledge of any practice engaged in by O’Charley’s that is or was a violation
in any material respect of any applicable state law or regulations or of any
federal law or regulations including, but not by way of limitation, the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended, and the regulations promulgated thereunder.
 
6. Tax Liability. Mr. Warne further acknowledges and agrees that any tax
consequence that he may personally incur that arises from or is attributable to
the payments and benefits described in Paragraph 13 is solely his
responsibility, although O’Charley’s agrees to continue making withholdings and
deductions from such payments in accordance with Mr. Warne’ most current W-4 on
file with O’Charley’s.
 
7. Civil Action Waiver. In consideration of the payments described in
Paragraph 13 below, Mr. Warne further agrees to neither institute nor in any
manner voluntarily participate in, as a class member or otherwise, any civil
action or arbitration against O’Charley’s that is now pending or may hereafter
be brought that concerns any matter encompassed by this release.
 
8. Confidentiality. Mr. Warne agrees that he will comply with the provisions of
Section 5.3 of the Employment Agreement, which remains in full force and
effect.  In connection therewith, Mr. Warne represents and warrants that he has
returned to the Company all copies of confidential and proprietary Company
information and property in his possession or control (these include, without
limitation, all documents, manuals, coupons, letterhead/stationary, business
cards, computers, computer programs, phones, compact discs, diskettes, emails,
customer lists, notebooks, reports and other written or graphic materials,
including all copies thereof, in any way relating to O’Charley’s’ business and
prepared by Mr. Warne or obtained from O’Charley’s during the course of Mr.
Warne’ service to O’Charley’s).
 
9. Termination of Employment/Benefits. Mr. Warne acknowledges that his
employment with O’Charley’s, together with his rights to continue to participate
in (and O’Charley’s corresponding obligation to provide, make contributions to
or fund) certain O’Charley’s related benefits, car allowances, deferred
compensation plans (including bonus plans), stock purchase plans, long-term
incentive plans, 401(k) plans, ambassador card programs, or any other
O’Charley’s monitored or provided benefit plan or program (except with respect
to his existing family health insurance coverage as more fully discussed below),
ceased effective the close of business on the Resignation Date. Distribution of
any vested deferred compensation balances, vested 401(k) balances, vested
O’Charley’s Inc. shares or options to Mr. Warne, etc. will be made expressly in
accordance with the terms and conditions of the Company plans governing the same
and elections thereunder, all in accordance with applicable law.
 
10. Non-Disparagement. In consideration of the payments described in Paragraph
13 below and the release provided in Paragraph 2 above, each of Mr. Warne and
O’Charley’s further agrees to refrain from making any negative or disparaging
comments regarding the other.
 
11. Validity. If any term, condition, section or provision of this release will
be held to be invalid or unenforceable, such invalidity will not affect any
other term, condition, section or provision hereof, and this release will be
construed and enforced as if such term, condition, section or provision had not
been included.
 
12. Arbitration Agreement. Mr. Warne acknowledges that any action for breach of
this Agreement or of any term of this Agreement is subject to the arbitration
agreement in effect between Mr. Warne and the Company (the “Arbitration
Agreement”). Mr. Warne reaffirms the enforceability of the Arbitration Agreement
and agrees not to challenge the enforceability of the same.
 
13. Consideration. In return for Mr. Warne’ execution and delivery of this
Agreement, and subject to his faithful and strict adherence and compliance to
the terms hereof and thereof, O’Charley’s Inc. agrees to pay Mr. Warne the
following amounts and provide the following benefits (1) an aggregate severance
payment of $1.8 million (the “Severance Payment”), which will be paid in equal
once-a-month installments of $100,000 (less applicable tax withholdings with
each installment payable on the last payroll cycle date of the applicable month
(the “Last Monthly Payroll Cycle”)) to Mr. Warne over the 18-month period
beginning with the Last Monthly Payroll Cycle for June 2010; provided, however,
that Mr. Warne hereby acknowledges that he shall forfeit his right to the
Severance Payment if he shall revoke his execution of this Agreement; (2) any
amounts vested under the Company’s 401(k) and deferred compensation plans, with
the payment of such amounts determined in accordance with the terms of the
applicable plan; and (3) continuation of those health insurance benefits to
which Mr. Warne and his spouse and dependents would have been entitled to
receive pursuant to the Company’s health insurance plan during the twelve
(12)-month period following the Resignation Date had Mr. Warne remained an
employee during that period, with such benefits provided at no less than the
same coverage level and at no more of a cost to Mr. Warne as in effect as of the
date of the Resignation Date, subject to such reduction in coverage or increases
in cost as shall become in effect for senior executive employees of the Company
generally; provided, however, that such continued health insurance benefits will
terminate on the date or dates Mr. Warne receives substantially similar coverage
and benefits, without waiting period or pre-existing condition limitations,
under the plans and programs of a subsequent employer (such coverage and
benefits to be determined on a coverage-by-coverage or benefit-by-benefit
basis). In the event of Mr. Warne’s death before receipt of the Severance
Payment, O’Charley’s will pay any unpaid amounts to his surviving spouse as his
beneficiary on the schedule set forth in this Paragraph 13.
 
Attached as Schedule A is a listing of all stock options and restricted stock
awards held by Mr. Warne as of the Resignation Date.  Mr. Warne agrees that
Schedule A accurately reflects all equity awards and their respective terms held
by him as of the date hereof and that are vested or exercisable in whole or in
part on the Resignation Date, giving effect to Mr. Warne’s resignation.  All
such awards were granted pursuant to the terms of the O’Charley’s 2000 Stock
Incentive Plan, as amended, or 2008 Equity and Incentive Plan (collectively, the
“Plan”).  Pursuant to the Plan, each of the stock option and restricted stock
awards listed on Schedule A will automatically terminate as of the Resignation
Date and any remaining rights with respect thereto will be governed by the Plan
and the applicable award agreements issued thereunder.
 
14. Revocation. Mr. Warne has consulted with his attorney before his execution
of this Agreement. He has been advised that he had twenty-one (21) days from the
date this Agreement was first presented to him to consider executing it and that
his decision to execute it was knowingly and voluntarily made. Mr. Warne further
acknowledges that this Agreement has been individually negotiated and is not
part of a group exit incentive or other separation package.
 
By signing and returning this Agreement, Mr. Warne acknowledges that he has read
carefully and fully understands the terms of this Agreement, has had an
opportunity to consult with his attorney before signing it and is signing it
knowingly and voluntarily and has not been coerced or threatened into signing it
or promised anything else in exchange for signing it (other than the
consideration provided in Paragraph 13 above).
 
Furthermore, Mr. Warne is aware that he has the right for a period of seven (7)
days following his execution of this Agreement (the “Revocation Period”) to
revoke this Agreement. His receipt, however, of any severance benefits under
this Agreement is contingent upon (1) his execution and delivery of this
Agreement, and (2) the expiration of the Revocation Period without this
Agreement being revoked by Mr. Warne.
 
15. Termination of Severance Payments. Any severance payments or other payments
or benefits payable to Mr. Warne under this Agreement will immediately cease,
without notice, if Mr. Warne breaches any term of this Agreement. Mr. Warne
agrees that if he breaches any of the provisions of Paragraphs 8, 10, 17 or 18,
such breach likely will not have an adequate remedy at law and that O’Charley’s
will be entitled, in addition to all other legal and/or equitable remedies
available to it, to cease making the payments provided under Paragraph 13 and to
apply to and obtain from a court of competent jurisdiction an injunction against
any violation thereof with the prevailing party entitled to recover all costs of
such action, including reasonable attorneys’ fees. These rights and remedies
will be cumulative and not alternative. Without limiting the generality of the
foregoing, the prevailing party in any action brought to enforce the terms and
conditions of this Agreement (not just those of Paragraphs 8, 10, 17 and 18)
will be entitled to recoup their reasonable attorneys’ fees in enforcing this
Agreement.
 
16. Indemnification. Anything contained in this Agreement to the contrary
notwithstanding, the parties expressly agree that nothing in this Agreement is
intended to abrogate, diminish or amend the Company’s continued indemnification
obligations to Mr. Warne pursuant to Section 6.7 of the Employment Agreement.
 
17. Noncompetition. Mr. Warne agrees that he will comply with the provisions of
Section 5.1 of the Employment Agreement, which remain in full force and effect.
 
18. Non-Solicitation. Mr. Warne agrees that he will comply with the provisions
of Section 5.2 of the Employment Agreement, which remain in full force and
effect.
 
19. Section 409A Provisions. It is intended that (i) each payment or installment
of payments provided under this Agreement is a separate “payment” for purposes
of Code Section 409A and (ii) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A, including
those provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two year exception),
and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the Resignation Date or at such other time that the
Company determines to be relevant, Mr. Warne is a “specified employee” (as such
term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company and
(ii) that any payments to be provided to Mr. Warne pursuant to this Agreement
are or may become subject to the additional tax under Code Section 409A(a)(1)(B)
or any other taxes or penalties imposed under Code Section 409A (“Section 409A
Taxes”) if provided at the time otherwise required under this Agreement, then
(A) such payments will be delayed until the date that is six (6) months after
the date of the Executive’s termination of employment with the Company, or such
shorter period that, as determined by the Company, is sufficient to avoid the
imposition of Section 409A Taxes (the “Payment Delay Period”). Any payments
delayed pursuant to this Paragraph 19 will be made in a lump sum on the first
day of the seventh month following Mr. Warne’ termination of employment, or such
earlier date that, as determined by the Company, is sufficient to avoid the
imposition of any Section 409A Taxes. The parties acknowledge and agree that, to
the extent applicable, this Agreement shall be interpreted in accordance with,
and the parties agree to use their reasonable best efforts to achieve timely
compliance with, Code Section 409A and the Treasury Regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Resignation Date.  In
addition, to the extent that any reimbursement (including expense
reimbursements) provided for pursuant to this Agreement or other related
agreement provides for a “deferral of compensation” within the meaning of Code
Section 409A and the Treasury Regulations promulgated thereunder, such amounts
shall be reimbursed in accordance with Section 1.409A-3(i)(1)(iv) of the
Treasury Regulations.  Notwithstanding the foregoing, the Company does not
warrant that any payments provided herein will qualify for favorable treatment
under Code Section 409A, and the Company will not be liable to Mr. Warne for any
tax, interest or penalties that Mr. Warne might owe as a result of any payments
hereunder.
 
20. Governing Law. This Agreement will be construed in accordance with the laws
of the State of Tennessee, without regard to its conflict of laws or choice of
laws provisions. Each and every term of this Agreement will be binding upon and
inure to the benefit of the successors and assigns of the parties hereto.
 
21. Integration. Mr. Warne acknowledges and agrees that this Agreement contains
the parties’ entire understanding and supersedes and replaces any other
agreement regarding the subject matter hereof, except that Sections 5.1(c)
(Noncompetition), 5.2 (Non-solicitation), 5.3 (Confidentiality) and 6.7
(Indemnification) of the Employment Agreement have been incorporated by
reference herein and remain in full force and effect; any stock option of
restricted stock awards will be governed  as contemplated in the second
paragraph of Paragraph 13; and the Arbitration Agreement remains in effect
pursuant to Paragraph 12. Mr. Warne acknowledges and agrees that this Agreement
is not being executed in reliance upon any statement or representation made by
the Company outside of this Agreement.
 
22. Binding Effect/No Oral Modification. This Agreement will be binding upon the
Company, Mr. Warne and upon Mr. Warne’ heirs, administrators, representatives,
executors, successors, and assigns. The provisions of this Agreement may not be
modified orally, but only in a writing signed by the parties to be charged.
 
[Signature page(s) follow]

 
 

--------------------------------------------------------------------------------

 

I HAVE READ THE FOREGOING TRANSITION AGREEMENT AND GENERAL RELEASE, I FULLY
UNDERSTAND ITS TERMS, I HAVE BEEN GIVEN 21 DAYS OR REASONABLE TIME TO CONSULT
WITH AN ATTORNEY ABOUT IT, AND I HAVE SIGNED IT VOLUNTARILY THIS THE 17th DAY OF
JUNE, 2010.




/s/ Jeffrey D. Warne                                                           
Jeffrey D. Warne


O’CHARLEY’S INC.


By: /s/ Philip J. Hickey,
Jr.                                                           
Name: Philip J. Hickey, Jr.
Title: Chairman

--
 
 

--------------------------------------------------------------------------------

 





Schedule A
 
List of Equity Awards




Type of Award
Grant
Date
 
Exercise
Price
   
Shares Originally Subject to Award Agreement
   
Number of Shares Vested/ Exercisable as of Resignation Date
 
Stock Option
February 10, 2009
  $ 2.74       150,000       0  
Stock Option
June 3, 2009
  $ 9.76       150,000       55,906 1
Restricted Stock Award (Time-vesting)
March 10, 2008
    N/A       16,291       8,145  
Restricted Stock Award (Performance-vesting)
March 10, 2008
    N/A       16,291       3,482  
Restricted Stock Award (Time-vesting)
February 7, 2007
    N/A       17,180       12,885  








--------------------------------------------------------------------------------

 
1Represents shares vesting upon termination of employment in accordance with the
terms of the Employment Agreement.

 
 

--------------------------------------------------------------------------------

 
